HAHN, J.
Heard on plaintiff’s motion for a new trial based upon the usual grounds.
This is an action for the balance due on the price of a certain fish chest claimed by plaintiff to have been delivered in accordance with the terms of the order given for the same (Plaintiff’s Ex. 1) and by the defendant claimed to have been delivered in poor condition, some of the glass being broken, and that the same, although requested, was not repaired or put in a condition which rendered the chest suitable for the storage of fish.
The question was one for the jury to consider and involved a simple question of fact. The Court can not say that their conclusion was against the evidence and the weight thereof.
Motion for new trial denied.